Application to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States as follows: Appellant contended that on his petition for a writ of error coram nobis the Judge of the County Court, Kings County, did not conduct a fair and impartial hearing, and had intimidated the witnesses for appellant in violation of appellant’s rights under the due process clause of the Fourteenth Amendment. The Court of Appeals held that the rights of appellant had not been violated under the due process clause of the Fourteenth Amendment. [See 4 N Y 2d 757.]